o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ---------------------- number release date conex-118202-16 uil 5000a the honorable joseph donnelly u s house of representatives washington dc attention dear representative donnelly i am responding to your inquiry of date on behalf of your constituent -------------------------- premiums of employees who decline coverage in an employer group_health_plan and instead participate in a health_care_sharing_ministry a health_care_sharing_ministry hcsm is a tax-exempt_organization its members share a common set of ethical or religious beliefs as well as medical_expenses in accordance with those beliefs members of a hcsm are exempt from the requirement in sec_5000a of the internal_revenue_code to keep minimum_essential_coverage however coverage by an hcsm is not minimum_essential_coverage in addition the law does not consider membership in an hcsm as health insurance and payments for participating in a hcsm are not deductible medical_care because participation in a hcsm is not employer-provided coverage under an accident_or_health_plan the law does not exclude employer payment for the cost of employee participation from the employee’s gross_income instead the law considers it as taxable_income and wages to the employee your constituent asked if an employer can contribute to the -------- ----- conex-118202-16 i hope this information is helpful if you have questions please call me at -------------------- -------------------- ---------------- or at sincerely christine ellison acting chief health and welfare branch office of associate chief_counsel tax exempt and government entities
